Chalmers, J.,
concurring.
It is said in the opinion of this court (delivered by myself) in Cooperative Association v. Leflore, 53 Miss. 1 (on page 16), that “ it is well settled that all stipulations and conditions contained in the body of an insurance policy are warranties, to the absolute truth of which the parties have pledged themselves.” As written, the sentence is erroneous. By some •carelessness of the writer the words “prima facie,” before, the word “ warranties,” were omitted, as is apparent by reference to the citation from Bliss on Life Insurance, section 55, from which the statement was taken. It was intended to state that such conditions and stipulations are, prima facie, warranties .
In the case at bar, the fourteenth condition printed on the back of the policy seems intended to declare that, in everything relating to the effecting of the insurance, the agent who procures it shall be deemed the agent of the insured, and not of the insurers. As thus stated, it involves a legal contradiction. The agent binds the company, temporarily at least, by the reception ■of the premium, and this he could not do if he was wholly the agent of the insured, and in no manner that of the insurers. A man cannot bind others by a contract between himself and his own agent.
I see no difficulty, however, in constituting him the agent of *512the company for some purposes, and of the applicant for others. For instance, the company might well stipulate that ■ if its agent took part in filling out the application, he should be regarded, pro hao vice, as the agent of the applicant, and that neither his acts in so doing nor any information communicated to him should bind them unless transmitted to them by the writing, and by them approved. ' Such a stipulation, to be binding, should be made known to the applicant in plain and unmistakable language. Good faith would prompt that it should be communicated at or before the making-out of the application, though I will not say that this would be essential. Because the fourteenth condition on this policy was so ambiguous as to be almost unintelligible, I hold it to be unfair, and therefore invalid.
The fourteenth condition being stricken out, I consider it' wholly immaterial whether the statements contained in the application be regarded as representations or warranties. The truth as to all the matters inquired about was communicated to the agent of the company. He dictated or suggested the answers which are now complained of as false. Plis acts, in so-doing, were the acts of his principals. Whether the statements were representations or warranties, they were made to embody untruths, by the insurers themselves, acting through their agent. A man is no more bound by a false warranty into which he has been entrapped, by the party with whom he is dealing, than by a false representation.
The principle Avhich relieves the insured in this class oteases is the same that authorizes courts of equity to reform written instruments by parol proof, so as to make them conform to the real contract between the parties. It applies as well to covenants and warranties as to other contracts.
*513CASES ARGUED AND DECIDED IN THE SUPEEME COUET OE MISSISSIPPI • AT THE APRIL TERM, 1878.